UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7640


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MELVIN LEONARD WIMMER, JR., a/k/a Melvin Lee Wimmer, Jr.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:18-cr-00296-HMH-1)


Submitted: March 31, 2021                                         Decided: April 28, 2021


Before NIEMEYER, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Leonard Wimmer, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Melvin Leonard Wimmer, Jr., appeals the district court’s order denying Wimmer’s

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. The

district court denied Wimmer’s motion after determining that Wimmer failed to establish

extraordinary and compelling reasons to support a sentence modification and, in any event,

that the 18 U.S.C. § 3553(a) factors counseled against a sentence reduction. In his pro se

informal brief, Wimmer assigns error to the district court’s determination that Wimmer

failed to establish extraordinary and compelling reasons for a sentence modification.

      On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Wimmer’s informal brief does not challenge the district court’s

determination that Wimmer was not eligible for a sentence modification under the

§ 3553(a) factors, even if extraordinary and compelling reasons supported a sentence

modification, Wimmer has forfeited appellate review of the court’s dispositive holding.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2